Petition
for Writ of Mandamus Denied and Memorandum Opinion filed November 3, 2009.
In
The
Fourteenth
Court of Appeals

NO. 14-09-00854-CV

 
In Re Spartan Adjusting Company LLC and Home State
County Mutual Insurance Company, Relators

 

ORIGINAL PROCEEDING

WRIT OF MANDAMUS

MEMORANDUM
 OPINION
On October 9, 2009, relators, In Re Spartan Adjusting
Company LLC and Home State County Mutual Insurance Company, filed a petition
for writ of mandamus in this Court.  See Tex. Gov’t Code Ann. §22.221
(Vernon 2004); see also Tex. R. App. P. 52. In the petition, relators
ask this Court to compel the Honorable Josefina Muniz Rendon, presiding judge
of the 165th District Court of Harris County, to vacate her August 21, 2009
order denying their motion to dismiss, and her August 21, 2009 order denying
their motion for a protective order. 
Relators have not established their entitlement to
the extraordinary relief of a writ 
of mandamus.  Accordingly, we deny relators’ petition
for writ of mandamus.




                                                                                    
PER CURIAM
 
 
 
Panel consists of Chief Justice Hedges and Justices Anderson
and Boyce.